EXHIBIT 10.2


EIGHTH AMENDMENT


THIS EIGHTH AMENDMENT (this “Amendment”) dated as of January 19, 2018 to the
Credit Agreement referenced below is by and among SYNNEX CORPORATION, a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H


WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of November 27, 2013 by and
among the Borrower, the Guarantors identified therein, the Lenders identified
therein, the L/C Issuers identified therein and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer; and


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications on
the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Amendment to Credit Agreement. Section 8.19 of the Credit Agreement is
amended to read as follows:


8.19    Limitations on WGI.


Permit WGI, notwithstanding any other provision of this Agreement or any other
Loan Document, to own any material property or assets or engage in any material
business other than (a) owning the Equity Interests of its Subsidiaries, (b)
being a Loan Party, (c) performing administrative functions necessary for its
maintenance of such ownership interests and its corporate existence, (d)
pledging the Equity Interests of the WGI Entities to secure the WGI Facility,
(e) providing management services to the WGI Entities and receipt of Management
Fees, (f) Guaranteeing the Indebtedness of its Foreign Subsidiaries set forth on
Schedule 8.03 (and any permitted replacements and refinancings thereof), (g)
being party to other contracts entered into in the ordinary course of business
(other than Guarantees of Indebtedness), (h) for a period of 180 days after the
Sixth Amendment Effective Date (or such longer period as may be agreed by the
Administrative Agent in its sole discretion), (i) Guaranteeing obligations of
Subsidiaries entered into prior to the Sixth Amendment Effective Date and not
otherwise permitted under clause (f) above and (ii) permitting the Permitted
Lien described on Part 1(a) of Schedule 8.01 to exist and (i) activities
ancillary or necessary to the foregoing.







--------------------------------------------------------------------------------




3.    Conditions Precedent. This Amendment shall be and become effective as of
date hereof upon receipt by the Administrative Agent of executed counterparts of
this Amendment, properly executed by a Responsible Officer of each Loan Party
and by the Required Lenders.


4.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


5.    Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) the representations and warranties of each Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (b) no Default exists.


6.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents, agreements and instruments executed in connection with this
Amendment do not operate to reduce or discharge such Loan Party’s obligations
under the Loan Documents.


7.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely effect any of the Liens granted in or pursuant to
the Loan Documents.


8.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


9.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


10.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.


[SIGNATURE PAGES FOLLOW]











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the date first above written.


BORROWER:        SYNNEX CORPORATION, a Delaware corporation


By:    /s/ Simon Y. Leung                
Name:    Simon Y. Leung
Title:    Senior Vice President, General Counsel and Corporate Secretary


GUARANTORS:    SYNNEX FINANCE HYBRID II, LLC, a California limited liability
company
LASTING HOLDINGS CORPORATION, a California corporation
HYVE SOLUTIONS CORPORATION, a California corporation
HYVE SOLUTIONS US GLOBAL HOLDING CORP, a Delaware corporation
COMPUTERLAND CORPORATION, a California corporation
CONCENTRIX GLOBAL HOLDINGS, INC., a Delaware corporation
CONCENTRIX CORPORATION, a New York corporation
LICENSE ONLINE, INC., a California corporation
WG-US HOLDCO, INC., a Delaware corporation
WESTCON GROUP, INC., a Delaware corporation


By:    /s/ Simon Y. Leung                
Name:    Simon Y. Leung
Title:    Senior Vice President, General Counsel and Corporate Secretary


[Signature Pages Continue]





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent


By:    /s/ Brenda Schriner                
Name: Brenda Schriner
Title: Vice President


LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and the Swing Line Lender



By:    /s/ Jeannette Lu                
Name: Jeannette Lu
Title: Director


THE BANK OF NOVA SCOTIA


By:    /s/ Diane Emanuel                
Name: Diane Emanuel
Title: Managing Director


THE BANK OF TOKYO MITSUBISHI UFJ, LTD.


By:    /s/ Diane Antioco                
Name: Matthew Antioco
Title: Director


HSBC BANK USA, NATIONAL ASSOCIATION


By:    /s/ Rumesha Ahmed                
Name: Rumesha Ahmed
Title: Vice President


SUMITOMO MITSUI BANKING CORPORATION


By:    /s/ Masanori Yoshimura                
Name: Masanori Yoshimura
Title: Director


BMO HARRIS BANK N.A.


By:    /s/ Michael Kus                
Name: Michael Kus
Title: Managing Director


[Signature Pages Continue]





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION


By:    /s/ Elizabeth Gaynor                
Name: Elizabeth Gaynor
Title: Director


U.S. BANK NATIONAL ASSOCIATION


By:    /s/ Richard J. Amendy Jr.                
Name: Richard J. Amendy Jr.
Title: Vice President


BANK OF THE WEST


By:    /s/ Scott Bruni                
Name: Scott Bruni
Title: VP


COMPASS BANK


By:    /s/ Raj Nambiar                
Name: Raj Nambiar
Title: Sr. Vice President


FIFTH THIRD BANK


By:    /s/ Suzanne Rode                
Name: Suzanne Rode
Title: Managing Director


TD BANK, N.A.


By:    /s/ Matt Waszmer                
Name: Matt Waszmer
Title: Senior Vice President


THE TORONTO-DOMINION BANK, NEW YORK BRANCH


By:    /s/ Annie Dorval                
Name: Annie Dorval
Title: Authorized Signatory


BRANCH BANKING AND TRUST COMPANY


By:                    
Name:
Title:
                





--------------------------------------------------------------------------------





[Signature Pages Continue]





--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION


By:    /s/ James A. Gelle                
Name: James A. Gelle
Title: Senior Vice President


BANK OF CHINA, LOS ANGELES BRANCH


By:    /s/ Harold Lim                
Name: Harold Lim
Title: Vice President



